Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This application is a 371 of PCT/US2018/017630 02/09/2018, which claims benefit of 62/457,557 02/10/2017.
	Claims 1-10 are pending.  		
Response to Restriction Election
2.	Applicant’s election of the species of MTCII inhibitor as Atpenin A5 and the disease as COPD in the reply filed on February 23, 2021 is acknowledged. The election was made without traverse. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



1, 7, 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cominacini 6,040,322.  Cominacini teaches administering compounds including but not limited to troglitazone for the treatment of animals suffering from “inappropriate endothelial cell activation” in claim 1.  Example 1 on column 6 lines 4 ff. is with troglitazone.  According to the description, at column 3:
Inflammatory disorders associated with inappropriate endothelial cell  activation include, for example, rheumatoid arthritis; systemic lupus  erythamatosis; renal diseases including glomerulonephritis; hypertension and  complications thereof; tissue reperfusion damage; adult respiratory distress  syndrome; radiation-induced injuries; burns; inflammation in asthma, influenza  and chronic bronchitis; inflammatory diseases of the gastrointestinal tract  such as Crohn's disease, ulcerative colitis, inflammatory bowel disease,  non-steroidal anti-inflammatory drug induced damage and inflammatory and  secretory effects of bacterial infection, e.g. due to Clostridium difficile;  inflammatory diseases of the skin such as herpes and eczema; inflammatory diseases of the bladder such as cystitis and urge (i.e. urinary) incontinence;  eye and dental inflammation, e.g. gingivitis and periodontitis; and  neurodegenerative diseases such as Alzheimer's disease.


While exactly what conditions are embraced by “systemic chronic low oxygen” is obscure at least adult respiratory distress syndrome and asthma are listed in claim 3. Alzheimer's disease is also such a disease as evidenced by Chris Peers “Hypoxia and Alzheimer’s disease” AUGUST 10 2007 Essays Biochem (2007) 43: 153–164 Online “https://doi.org/10.1042/bse0430153” (abstract only).  Troglitazone is a known mitochondrial complex II inhibitor as evidenced by Soller “Mechanism of Thiazolidinedione-Dependent Cell Death in Jurkat T Cells” Mol Pharmacol 71:1535–1544, 2007, see abstract and discussion at page 1542 column 2 and following page. “Focusing on complex II of the respiratory chain, we found its inhibition by ciglitazone and troglitazone.”  Regarding claim 9, since the hypoxia mentioned covers all levels hypoxias the conditions of Cominacini appear to meet this definition. According to the specification on page 14, the result of claim 7 is an inherent consequence of “suppression of mitochondrial complex II reduces 
4.	Claim(s) 1-2, 4-7, 9-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Neuzil WO 2008031171 A1 (cited on the IDS).  Neuzil teaches the treatment of cancer with various inhibitors of MTCII, including apentin A5.  The method of treating with administration is in claims 15-23.  Apentin A5 is specifically listed in claim 22. According to page 14 line 19-22, “compositions for administration to a human subject will include between about 0.01 and 100 mg of the compound per Kg of bodyweight and more preferably between about 0.1 and 10 mg/kg of body weight.” which meets the limitations of claim 4-6. Cancer patients are inherently hypoxic and are described as such in claim 31 meeting the limitation of claim 9.  Applicant has a paper on the IDS to Peskin which also describes cancer patients as hypoxic.  According to the specification on page 14, the result of claim 7 is an inherent consequence of “suppression of mitochondrial complex II reduces RDW which is therapeutically relevant particularly in respiratory and circulatory conditions that are associated with high hypoxic burden.”  The patient received oxygen in the clinical study on page 40 at lines 9-16.  The patient was also receiving “home oxygen”, indicating hypoxia and meeting the limitations of claim 10. 
5.	Claim(s) 1, 3, 7, 9 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Chouchani WO 2016001686.  Chouchani teaches the method of the instant claims at claim 14,  “A method for treating or preventing a reperfusion injury in a subject, the  method comprising administering to the subject an effective amount of a  cell-permeable and reversible succinate dehydrogenase inhibitor, or a prodrug  or a pharmaceutically acceptable salt thereof.” Mitochondrial complex II (CII) is also known as succinate dehydrogenase (SDH) or succinate:ubiquinone oxidoreductase (SQR).  Various specific derivatives of malonic acid are   
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wojtovich “The complex II inhibitor atpenin A5 protects against cardiac ischemia-reperfusion injury via activation of mitochondrial KATP channels.” Basic Research in Cardiology 2009, 104(2), 121-129 (cited on the IDS) AND Nardi, “Potassium channels as drug targets for therapeutic intervention in respiratory diseases” Expert Opinion on Therapeutic Patents 2008, 18(12), 1361-1384. The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 
A)	Determining the scope and contents of the prior art:  
According to Wojtovich page 121, “Atpenin A5 (AA5) is a potent and specific complex II inhibitor, and herein we report that AA5 (1 nM) also activates the mKATP channel and protects against simulated ischemia-reperfusion (IR) injury in isolated cardiomyocytes. Similar to known mKATP agonists, AA5- mediated protection was sensitive to the mKATP antagonists 5-hydroxydecanoate (5HD) and glyburide.”
“[I]t has been suggested that the mKATP may be comprised of surface KATP channel-related KIR and SUR subunits [31, 39], the specificity of antibodies used to indentify KATP subunits has been questioned [18, 40], and others have proposed that mKATP is comprised of mitochondrial proteins such as complex II [3]. A significant pharmacological overlap exists between complex II and the mKATP channel.” [page 122 Wojtovich].
According to the results, “The specificity and potency of mitochondrial complex II inhibition by AA5 was confirmed in a variety of systems. Figure 1 shows the inhibition profile for SMPs, mitochondria, and cardiomyocytes, with IC50 values of 8.3, 9.3, and 8.5 nM, respectively, obtained. These values agree with the published data on AA5 inhibition of complex II [32], and indicate that AA5 is specific for complex II even in complex systems such as the cardiomyocyte, which may contain competing AA5 binding sites. As discussed in the introduction, pharmacological overlap exists between complex II and the mKATP channel, and thus we hypothesized that AA5 may activate mKATP........ An effect of AA5 on mKATP channel opening was also observed in mitochondria respiring on complex I-linked substrates (see below), despite the fact that AA5 is a complex II inhibitor...... The major findings of this study are that the potent 
According to Nardi, “Experimental evidence and preclinical models suggest the involvement of a number of potassium channels in respiratory diseases such as asthma and chronic obstructive pulmonary disease, supporting the prospects of potassium channel modulators as promising candidates in their therapeutic treatment.” [abstract]
“Potassium (K+) channels, the largest and most diverse group of ion channels, selectively allow the movement of potassium ions through aqueous pores within cell membranes. The importance of potassium channel function can be clearly illustrated in those cases in which changes in the activity of these proteins owing to genetic mutations (channelopathies) results in a disease condition [10]. Pharmacological modulation of potassium channels can provide beneficial therapy [11] even in those cases in which the dysfunction being treated did not originate at the level of the channel.” [Nardi page 1362].
“There is emerging evidence linking the activity of potassium channels to several features of asthma and COPD. In particular, many cell types known to be involved in the pathogenic mechanisms of the diseases express a variety of potassium channels. In addition to airway smooth muscle cells and nerves [15,16], potassium channels have been also identified in airway inflammatory cells such as mast cells, T cells, eosinophils, neutrophils and macrophages. In airway smooth muscle cells, potassium channels, such as BK or KATP , play an important role in modulating contractile activity. Activation of these channels will cause cell hyperpolarization that should oppose calcium entry through voltage-dependent calcium channels leading to smooth 3.1 KATP channel openers  KATP channel openers are the most widely studied class of potassium channel modulators. Indeed, the term ‘potassium channel openers’ was first used when describing a number of novel and structurally-different chemical entities, including nicorandil (Figure 1), cromakalim and pinacidil (Figure 2),  which were reported in landmark publications [40-44] as capable of eliciting smooth muscle relaxation primarily by increasing potassium channel conductance. Subsequent electrophysiology studies identified the KATP channel as their molecular target [45], 
B)	Ascertaining the differences between the prior art and the claims at issue.
Wojtovich does not discuss the use of the Atpenin A5 for treating COPD and asthma.
C)  	Resolving the level of ordinary skill in the pertinent art:  The level of ordinary skill is high.  
D) Considering objective evidence present in the application indicating obviousness or nonobviousness:  One of ordinary skill would be motivated to treat COPD and asthma with Atpenin A5 a KATP opener because “[i]ndividuals whose asthma and COPD are not adequately controlled with conventional treatments represent a major unmet clinical need for which novel safe and effective therapeutic options are urgently needed.” [Nardi page 1362].  “All these data suggest that specific modulators of certain potassium channels represent promising therapeutic agents for treatment of asthma and COPD.” [Nardin ibid].  Regarding the dosages, since certain amounts of the compounds were known to provide opening of the KATP,  discovery of an optimum value in the context of treating COPD is obvious. The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine the optimum combination dosage.
7.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wojtovich AND Nardi as applied to claims  1-7, 9 above, and further in view of “Nocturnal Oxygen Therapy Trial Group. Continuous or nocturnal oxygen therapy in hypoxemic chronic obstructive lung disease: a clinical trial.” Ann Intern Med. 1980;93(3):391–8. (abstract only) Online: “https://www.acpjournals.org/doi/pdf/10.7326/0003-4819-93-3-391” Accessed April 12, 2021.
According to this article  “Continuous O2 therapy also appeared to benefit patients with low mean pulmonary artery pressure and pulmonary vascular resistance and those with relatively well-preserved exercise capacity. We conclude that in hypoxemic chronic obstructive lung disease, continuous O2therapy is associated with a lower mortality than is nocturnal O2 therapy.”  Thus in addition to the treatment with the KATP opener, Aptenin 5, it would be obvious to give oxygen to treat COPD.
8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wojtovich AND Nardi as applied to claims  1-7, 9 above, and further in view of Martin J. Tobin “Respiratory Monitoring in the Intensive Care Unit” American Review of Respiratory Disease 1988 (abstract only) Online “https://www.atsjournals.org/doi/pdf/10.1164/ajrccm/138.6.1625” accessed April 12, 2021.   According to Tobin “Continuous monitoring of important respiratory indices has the potential for predicting catastrophes and providing an opportunity for the timely institution of lifesaving measures.  Arterial oxygenation can be monitored noninvasively using oximetry or transcutaneous oxygen electrodes, while mixed venous oxygenation can be recorded continously with modified pulmonary artery catheters”  Thus in addition to the treatment with the KATP opener, Aptenin 5, it would be obvious to monitor oxygen when treating COPD.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claim 4 recites the limitation “where the Atpenin A5 is administered" however in claim 1 the administration involves “a composition comprising...a mitochondrial complex (II) inhibitor”.  There is insufficient antecedent basis for this limitation in the claim.  This could be alleviated by simply making claim 4 dependent upon claim 2 which defines the MTCII inhibitor as Atpenin A5.
10.	Claim 4 recites the limitation “hypoxia" however in claim 1 hypoxia per se is not mentioned.   It is not clear that “a systemic chronic low oxygen condition” and hypoxia are the equivalent.  There is insufficient antecedent basis for this limitation in the claim. 
Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID K O'DELL/            Primary Examiner, Art Unit 1625